Exhibit 10.3

 

CPI CARD GROUP INC.

OMNIBUS INCENTIVE PLAN
(as amended and restated effective September 25, 2017)

 

Section 1.                                          General.

 

The name of the Plan is the CPI Card Group Inc. Omnibus Incentive Plan, as
amended and restated (the “Plan”). The Plan intends to: (i) encourage the
profitability and growth of the Company through short-term and long-term
incentives that are consistent with the Company’s objectives; (ii) give
Participants an incentive for excellence in individual performance;
(iii) promote teamwork among Participants; and (iv) give the Company a
significant advantage in attracting and retaining key Employees, Directors and
Consultants. To accomplish such purposes, the Plan provides that the Company may
grant Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock
Units, Performance-Based Awards (including performance-based Restricted Shares
and Restricted Stock Units), Other Share-Based Awards, Other Cash-Based Awards
or any combination of the foregoing.

 

Section 2.                                          Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Administrator” means the Board, or, if and
to the extent the Board does not administer the Plan, the Committee appointed by
the Board to administer the Plan in accordance with Section 3 of the Plan.

 

(b)                                 “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified. An entity shall be deemed an
Affiliate of the Company for purposes of this definition only for such periods
as the requisite ownership or control relationship is maintained.

 

(c)                                  “Approval Date” means the date on which the
Plan is approved by the Company’s shareholders.

 

(d)                                 “Articles of Incorporation” means the
articles of incorporation of the Company, as may be amended and/or restated from
time to time.

 

(e)                                  “Award” means any Option, Stock
Appreciation Right, Restricted Share, Restricted Stock Unit, Performance-Based
Award, Other Share-Based Award or Other Cash-Based Award granted under the Plan.

 

(f)                                   “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award.

 

(g)                                  “Bylaws” means the bylaws of the Company,
as may be amended and/or restated from time to time.

 

(h)                                 “Beneficial Owner” (or any variant thereof)
has the meaning defined in Rule 13d-3 under the Exchange Act.

 

(i)                                     “Board” means the Board of Directors of
the Company.

 

(j)                                    “Cause” shall have the meaning assigned
to such term in any individual employment, severance, or similar agreement or
Award Agreement with the Participant or, if no such agreement exists or the
agreement does not define “Cause,” Cause means (i) the refusal or neglect of the
Participant to perform substantially his or her employment-related duties,
(ii) the Participant’s personal dishonesty, incompetence, willful misconduct or
breach of fiduciary duty, (iii) the Participant’s commission, conviction of or
entering a plea of guilty or nolo contendere to a crime constituting a felony or
his or her willful violation of any applicable law (other than a traffic
violation or other offense or violation outside of the course of employment
which in no way adversely affects the Company and its Subsidiaries or their
reputation or the ability of the Participant to perform his or her
employment-related duties or to represent the Company or any Subsidiary of the
Company that employs such Participant), (iv) the Participant’s

 

--------------------------------------------------------------------------------


 

failure to reasonably cooperate, following a request to do so by the Company, in
any internal or governmental investigation of the Company or any of its
Subsidiaries or (v) the Participant’s material breach of any written covenant or
agreement with the Company or any of its Subsidiaries not to disclose any
information pertaining to the Company or such Subsidiary or not to compete or
interfere with the Company or such Subsidiary.

 

(k)                                 “Change in Capitalization” means any
(i) merger, consolidation, reclassification, recapitalization, spin-off,
spin-out, repurchase or other reorganization or corporate transaction or event,
(ii) extraordinary dividend (whether in the form of cash, Common Stock or other
property), stock split or reverse stock split, (iii) combination or exchange of
shares, (iv) other change in corporate structure or (v) payment of any other
distribution, which, in any such case, the Administrator determines, in its sole
discretion, affects the Shares such that an adjustment pursuant to Section 5 of
the Plan is appropriate.

 

(l)                                     “Change in Control” shall be deemed to
have occurred if an event set forth in any one of the following paragraphs shall
have occurred following the Effective Date:

 

(i)                                     any Person, other than (A) Tricor
Pacific Capital Partners (Fund IV), LP, a British Columbia limited partnership
and Tricor Pacific Capital Partners (Fund IV) US, LP, a Delaware limited
partnership, and their respective Affiliates and successors, or (B) the Company
or a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of paragraph (iii) below or any acquisition directly
from the Company; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of Directors then serving on the
Board: individuals who, during any period of two (2) consecutive years,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the two (2) year period
or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any Subsidiary thereof with any other
corporation, other than a merger or consolidation (A) that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation, and (B) immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board of the entity surviving such merger
or consolidation or, if the Company or the entity surviving such merger is then
a subsidiary, the ultimate parent thereof; or

 

(iv)                              there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than (A) a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by shareholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

 

For each Award that constitutes deferred compensation under Code Section 409A, a
Change in Control shall be deemed to have occurred under the Plan with respect
to such Award only if a change in the ownership or

 

2

--------------------------------------------------------------------------------


 

effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company shall also be deemed to have occurred under
Code Section 409A.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(m)                             “Change in Control Price” shall have the meaning
set forth in Section 12 of the Plan.

 

(n)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto.  Any reference in
the Plan to any section of the Code shall be deemed to include any regulations
or other interpretative guidance under such section, and any amendments or
successor provisions to such section, regulations or guidance.

 

(o)                                 “Committee” means any committee or
subcommittee the Board may appoint to administer the Plan. Subject to the
discretion of the Board, the Committee shall be composed entirely of individuals
who meet the qualifications of a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act and any other qualifications required by the
applicable stock exchange on which the Common Stock is traded. With respect to
the approval and payment of any Award intended to be “qualified
performance-based compensation” under Code Section 162(m), the Committee shall
be composed entirely of individuals each of whom is considered to be an “outside
director” within the meaning of Code Section 162(m). If at any time or to any
extent the Board shall not administer the Plan, then the functions of the
Administrator specified in the Plan shall be exercised by the Committee. Except
as otherwise provided in the Company’s Articles of Incorporation or Bylaws, any
action of the Committee with respect to the administration of the Plan shall be
taken by a majority vote at a meeting at which a quorum is duly constituted or
unanimous written consent of the Committee’s members.

 

(p)                                 “Common Stock” means the common stock, par
value $0.001 per share, of the Company.

 

(q)                                 “Company” means CPI Card Group Inc., a
Delaware corporation (or any successor corporation, except as the term “Company”
is used in the definition of “Change in Control” above).

 

(r)                                    “Consultant” means, solely with respect
to Canadian residents, a person, other than an Employee, Executive Officer or
non-employee Director, that: (i) is engaged to provide services to the Company
or an Affiliate thereof, other than services provided in relation to a
distribution, for an initial, renewable or extended period of twelve months or
more; (ii) provides the services under a written contract with the Company or an
Affiliate thereof; and (iii) spends or will spend a significant amount of time
and attention on the affairs and business of the Company or an Affiliate
thereof, and includes: (1) for an individual Consultant, a corporation of which
the individual Consultant is an employee or shareholder, and a partnership of
which the individual Consultant is an employee or partner; and (2) for a
Consultant that is not an individual, an employee, executive officer or director
of the Consultant, provided that the individual employee, executive officer, or
director spends a significant amount of time and attention on the affairs and
business of the Company or an Affiliate thereof.

 

Notwithstanding the foregoing, and solely with respect to non-Canadian
residents, “Consultant” means any consultant or independent contractor of the
Company or an Affiliate thereof, in each case, who is not an Employee, Executive
Officer or non-employee Director.

 

(s)                                   “Covered Employee” shall have the meaning
set forth in Code Section 162(m).

 

(t)                                    “Disability” shall have the meaning
assigned to such term in any individual employment,  severance, or similar
agreement or Award Agreement with the Participant or, if no such agreement
exists or the agreement does not define “Disability,” Disability means, with
respect to any Participant, that such Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less

 

3

--------------------------------------------------------------------------------


 

than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Employees of the Company
or an Affiliate thereof.

 

(u)                                 “Director” means any individual who is a
member of the Board on or after the Effective Date.

 

(v)                                 “Effective Date” shall have the meaning set
forth in Section 19 of the Plan.

 

(w)                               “Eligible Recipient” means: (i) an Employee;
(ii) a non-employee Director; or (iii) a Consultant, in each case, who has been
selected as an eligible recipient under the Plan by the Administrator.
Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Code Section 409A, “Eligible Recipient” means: an
(1) Employee; (2) a non-employee Director; or (3) a Consultant, in each case, of
the Company or a Subsidiary thereof, who has been selected as an eligible
recipient under the Plan by the Administrator.

 

(x)                                 “Employee” shall mean an employee of the
Company or an Affiliate thereof, as described in Treasury Regulation
Section 1.421-1(h), including an Executive Officer or Director who is also
treated as an employee.

 

(y)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time.

 

(z)                                  “Executive Officer” means each Participant
who is an executive officer (within the meaning of Rule 3b-7 under the Exchange
Act) of the Company.

 

(aa)                          “Exercise Price” means, with respect to any Award
under which the holder may purchase Shares, the price per share at which a
holder of such Award granted hereunder may purchase Shares issuable upon
exercise of such Award.

 

(bb)                          “Fair Market Value” as of a particular date shall
mean: (i) if the Common Stock is admitted to trading on a national securities
exchange, the fair market value of a Share on any date shall be the closing sale
price reported for such share on such exchange on such date or, if no sale was
reported on such date, on the last day preceding such date on which a sale was
reported; (ii) if the Shares are not then listed on a national securities
exchange, the average of the highest reported bid and lowest reported asked
prices for the Shares as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System for the last preceding date on which
there was a sale of such stock in such market; or (iii) if the Shares are not
then listed on a national securities exchange or traded in an over-the-counter
market or the value of such Shares is not otherwise determinable, such value as
determined by the Committee in good faith and in a manner not inconsistent with
Code Section 409A.

 

(cc)                            “Free Standing Rights” shall have the meaning
set forth in Section 8(a) of the Plan.

 

(dd)                          “Incentive Stock Option” means an Option that is
intended to satisfy the requirements applicable to an “incentive stock option”
described in Code Section 422.

 

(ee)                            “Initial Public Offering” means an initial
public offering of the Company’s Common Stock pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission.

 

(ff)                              “Insider” means an insider of the Company as
defined in the TSX Company Manual for the purpose of security-based compensation
arrangements.

 

(gg)                            “Nonqualified Stock Option” means an Option that
is not intended to be an Incentive Stock Option.

 

(hh)                          “Option” means an option to purchase Shares
granted pursuant to Section 7 of the Plan.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  “Other Cash-Based Award” means a cash
Award granted to a Participant under Section 11 of the Plan, including cash
awarded as a bonus or upon the attainment of Performance Goals or otherwise as
permitted under the Plan.

 

(jj)                                “Other Share-Based Award” means a right or
other interest granted to a Participant under the Plan that may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Common Stock, including, but not limited to, unrestricted Shares
or dividend equivalents, each of which may be subject to the attainment of
Performance Goals or a period of continued employment or other terms or
conditions as permitted under the Plan.

 

(kk)                          “Original Effective Date” shall have the meaning
set forth in Section 19 of the Plan.

 

(ll)                                  “Participant” means any Eligible Recipient
selected by the Administrator, pursuant to the Administrator’s authority
provided for in Section 3 of the Plan, to receive grants of Options, Stock
Appreciation Rights, Restricted Shares, Restricted Stock Units, Other
Share-Based Awards, Other Cash-Based Awards or any combination of the foregoing,
and, upon his or her death, his or her successors, heirs, executors and
administrators, as the case may be, solely with respect to any Awards
outstanding at the date of the Eligible Recipient’s death.

 

(mm)                  “Performance-Based Award” means any Award granted under
the Plan that is subject to one or more Performance Goals.

 

(nn)                          “Performance Goals” means performance goals based
on one or more of the following criteria: (i) earnings before interest and
taxes; (ii) earnings before interest, taxes, depreciation and amortization;
(iii) net operating profit after tax; (iv) cash flow; (v) revenue; (vi) net
revenues; (vii) sales; (viii) days sales outstanding; (ix) scrap rates;
(x) income; (xi) net income; (xii) operating income; (xiii) net operating
income; (xiv) operating margin; (xv) earnings; (xvi) earnings per share;
(xvii) return on equity; (xviii) return on investment; (xix) return on capital;
(xx) return on assets; (xxi) return on net assets; (xxii) total shareholder
return; (xxiii) economic profit; (xxiv) market share; (xxv) appreciation in the
fair market value, book value or other measure of value of the Company’s Common
Stock; (xxvi) expense or cost control; (xxvii) working capital; (xxviii) volume
or production; (xxix) new products; (xxx) customer satisfaction; (xxxi) brand
development; (xxxii) employee retention or employee turnover; (xxxiii) employee
satisfaction or engagement; (xxxiv) environmental, health or other safety goals;
(xxxv) individual performance; (xxxvi) strategic objective milestones;
(xxxvii) days inventory outstanding; and (xxxviii) any combination of, or, as
applicable, a specified increase or decrease in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or an Affiliate thereof, or a division or strategic business
unit of the Company, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur), and a maximum level of performance
above which no additional payment shall be made (or at which full vesting shall
occur). With respect to Awards that are intended to be “qualified
performance-based compensation” under Code Section 162(m), each of the foregoing
Performance Goals shall be subject to certification by the Committee; provided,
however, that at the time such an Award is granted, the Committee may specify
any reasonable definition of the Performance Goals it uses. Such definitions may
provide for equitable adjustments to the Performance Goals in recognition of
unusual or non-recurring events affecting the Company or an Affiliate thereof or
the financial statements of the Company or an Affiliate thereof, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be unusual in nature, infrequent in occurrence or
unusual in nature and infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles (in each
case, to the extent not inconsistent with Code Section 162(m), if applicable).

 

(oo)                          “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any
Subsidiary thereof, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any Subsidiary thereof, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or

 

5

--------------------------------------------------------------------------------


 

(iv) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 

(pp)                          “Prior Plan” means the CPI Holdings, I, Inc.
Amended and Restated 2007 Stock Option Plan, as amended from time to time.

 

(qq)                          “Related Rights” shall have the meaning set forth
in Section 8(a) of the Plan.

 

(rr)                                “Restricted Shares” means an Award of Shares
granted pursuant to Section 9 of the Plan subject to certain restrictions that
lapse at the end of a specified period or periods.

 

(ss)                              “Restricted Stock Unit” means a notional
account established pursuant to an Award granted to a Participant, as described
in Section 10 of the Plan, that is (i) valued solely by reference to Shares,
(ii) subject to restrictions specified in the Award Agreement, and (iii) payable
in cash or in Shares (as specified in the Award Agreement).  The Restricted
Stock Units awarded to the Participant will vest according to the time-based
criteria or Performance Goals criteria specified in the Award Agreement.

 

(tt)                                “Restricted Period” means the period of time
determined by the Administrator during which an Award or a portion thereof is
subject to restrictions or, as applicable, the period of time within which
performance is measured for purposes of determining whether an Award has been
earned.

 

(uu)                          “Retirement” means a termination of a
Participant’s employment, other than for Cause and other than by reason of death
or Disability, on or after the attainment of age 65.

 

(vv)                          “Rule 16b-3” shall have the meaning set forth in
Section 3(a) of the Plan.

 

(ww)                      “Shares” means shares of Common Stock reserved for
issuance under the Plan, as adjusted pursuant to the Plan, and any successor
(pursuant to a merger, consolidation or other reorganization) security.

 

(xx)                          “Stock Appreciation Right” means the right
pursuant to an Award granted under Section 8 of the Plan to receive an amount
equal to the excess, if any, of (i) the aggregate Fair Market Value, as of the
date such Award or portion thereof is surrendered, of the Shares covered by such
Award or such portion thereof, over (ii) the aggregate Exercise Price of such
Award or such portion thereof.

 

(yy)                          “Subsidiary” means, with respect to any Person, as
of any date of determination, any other Person as to which such first Person
owns or otherwise controls, directly or indirectly, more than fifty percent
(50%) of the voting shares or other similar interests or a sole general partner
interest or managing member or similar interest of such other Person. An entity
shall be deemed a Subsidiary of the Company for purposes of this definition only
for such periods as the requisite ownership or control relationship is
maintained. Notwithstanding the foregoing, in the case of an Incentive Stock
Option or any determination relating to an Incentive Stock Option, “Subsidiary”
means a corporation that is a subsidiary of the Company within the meaning of
Code Section 424(f).

 

Section 3.                                          Administration.

 

(a)                                 The Plan shall be administered by the
Administrator and shall be administered in accordance with the requirements of
Code Section 162(m) (but only to the extent necessary and desirable to maintain
qualification of Awards under the Plan under Code Section 162(m)) and, to the
extent applicable, the TSX Company Manual and Rule 16b-3 under the Exchange Act
(“Rule 16b-3”).

 

(b)                                 Pursuant to the terms of the Plan, the
Administrator, subject, in the case of any Committee, to any restrictions on the
authority delegated to it by the Board, shall have the power and authority,
without limitation:

 

(i)                                     to select those Eligible Recipients who
shall be Participants;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  to determine whether and to what extent
Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock Units,
Other Share-Based Awards, Other Cash-Based Awards or a combination of any of the
foregoing, are to be granted hereunder to Participants;

 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder;

 

(iv)                              to determine the terms and conditions, not
inconsistent with the terms of the Plan, of each Award granted hereunder,
including, but not limited to, (A) the restrictions applicable to Restricted
Shares and Restricted Stock Units and the conditions under which restrictions
applicable to such Restricted Shares and Restricted Stock Units shall lapse,
(B) the Performance Goals and periods applicable to Awards, if any, (C) the
Exercise Price of each Award, (D) the vesting schedule applicable to each Award,
(E) the number of Shares subject to each Award and (F) subject to the
requirements of Code Section 409A (to the extent applicable), any amendments to
the terms and conditions of outstanding Awards, including, but not limited to,
extending the exercise period of such Awards and accelerating the vesting
schedule of such Awards;

 

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, which shall govern all written
instruments evidencing Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units or Other Share-Based Awards, Other Cash-Based Awards or
any combination of the foregoing granted hereunder;

 

(vi)                              to determine the Fair Market Value;

 

(vii)                           to determine the duration and purpose of leaves
of absence which may be granted to a Participant without constituting
termination of the Participant’s employment for purposes of Awards granted under
the Plan;

 

(viii)                        to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it shall from time to time
deem advisable;

 

(ix)                              to reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan, any Award Agreement or other
instrument or agreement relating to the Plan or an Award granted under the Plan;
and

 

(x)                                 to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto), and to otherwise supervise the administration of
the Plan and to exercise all powers and authorities either specifically granted
under the Plan or necessary and advisable in the administration of the Plan.

 

(c)                                  All decisions made by the Administrator
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company and the Participants. No member of the Board
or the Committee, or any officer or employee of the Company or any Subsidiary
thereof acting on behalf of the Board or the Committee, shall be personally
liable for any action, omission, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company and of any
Subsidiary thereof acting on their behalf shall, to the maximum extent permitted
by law, be fully indemnified and protected by the Company in respect of any such
action, omission, determination or interpretation.

 

Section 4.                                          Shares Reserved for Issuance
Under the Plan.

 

(a)                                 Subject to Section 5 of the Plan, the number
of Shares that are reserved and available for issuance pursuant to Awards
granted under the Plan is the sum of (i) four million (4,000,000) Shares
originally reserved under the Plan as of the Original Effective Date, less any
Shares issued under the Plan on or prior to, or subject to outstanding Awards as
of, the Effective Date, plus (ii) all Shares that are or become available for
issuance due to forfeitures under the Prior Plan, plus (iii) an additional two
million (2,000,000) Shares added to the reserve as of

 

7

--------------------------------------------------------------------------------


 

the Effective Date. The maximum number of Shares that may be issued pursuant to
Options intended to be Incentive Stock Options is two million (2,000,000).

 

(b)                                 The number of Shares which may be issuable
pursuant to Awards under the Plan and any other share compensation arrangement
of the Company within a one-year period to any one Participant, shall not exceed
five percent (5%) of the total number of issued and outstanding shares of Common
Stock on the grant date of such Award, on a non-diluted basis.

 

(c)                                  The maximum number of Shares which may be
(i) issued to Insiders within any one-year period; and (ii) issuable to Insiders
at any point in time under the Plan and any other share compensation arrangement
of the Company shall not exceed ten percent (10%) of the number of then issued
and outstanding shares of Common Stock.

 

(d)                                 Subject to Section 4(b) or Section 4(c), as
applicable, the aggregate Awards granted during any fiscal year to any
Participant shall not exceed, subject to adjustment as provided in Section 5 of
the Plan: (i) one and a half million (1,500,000) Shares subject to Options or
Stock Appreciation Rights, (ii) one million (1,000,000) Shares subject to
Restricted Shares, Restricted Stock Units or Other Share-Based Awards (other
than Stock Appreciation Rights), to the extent such Awards are intended to be
“qualified performance-based compensation” under Code Section 162(m), and
(iii) $5,000,000 with respect to Other Cash-Based Awards, to the extent such
Awards are intended to be “qualified performance-based compensation” under Code
Section 162(m). Notwithstanding the foregoing, the aggregate grant date Fair
Market Value of Shares subject to Awards granted during any fiscal year to any
non-employee Director, when taken together with any cash fees paid to such
non-employee Director during the fiscal year (in each case, with respect to his
or her service as a non-employee Director), shall not exceed $500,000; provided,
however, that this limit shall not apply to any Awards a non-employee Director
elects to receive at Fair Market Value in lieu of all or a portion of such
non-employee Director’s compensation.

 

(e)                                  Shares issued under the Plan may, in whole
or in part, be authorized but unissued Shares or Shares that shall have been or
may be reacquired by the Company in the open market, in private transactions or
otherwise. Any Shares subject to an Award under the Plan that, after the
Effective Date, are forfeited, canceled, settled or otherwise terminated without
a distribution of Shares to a Participant will thereafter be deemed to be
available for Awards. In applying the immediately preceding sentence, if
(i) Shares otherwise issuable or issued in respect of, or as part of, any Award
are withheld to cover taxes, such Shares shall be treated as having been issued
under the Plan and shall not be available for issuance under the Plan,
(ii) Shares otherwise issuable or issued in respect of, or as part of, any Award
of Options or Stock Appreciation Rights are withheld to cover the Exercise
Price, such Shares shall be treated as having been issued under the Plan and
shall not be available for issuance under the Plan, and (iii) any Share-settled
Stock Appreciation Rights are exercised, the aggregate number of Shares subject
to such Stock Appreciation Rights shall be deemed issued under the Plan and
shall not be available for issuance under the Plan.

 

Section 5.                                          Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Shares
reserved for issuance under the Plan and the maximum number of Shares that may
be subject to Awards granted to any Participant in any calendar or fiscal year,
(ii) the kind, number and Exercise Price subject to outstanding Options and
Stock Appreciation Rights granted under the Plan, provided, however, that any
such substitution or adjustment with respect to Options and Stock Appreciation
Rights shall occur in accordance with the requirements of Code Section 409A, and
(iii) the kind, number and purchase price of Shares subject to outstanding
Restricted Shares or Other Share-Based Awards granted under the Plan, in each
case as may be determined by the Administrator, in its sole discretion;
provided, however, that any fractional Shares resulting from the adjustment
shall be eliminated. Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion. Without
limiting the generality of the foregoing, in connection with a Change in
Capitalization, the Administrator may provide, in its sole discretion, for the
cancellation of any outstanding Award granted hereunder in exchange for payment
in cash or other property having an aggregate Fair Market Value of the Shares
covered by such Award, reduced by the aggregate Exercise Price or purchase price
thereof, if any.  Notwithstanding anything contained in the Plan to the
contrary, any adjustment with respect to an Incentive Stock Option due to an
adjustment or substitution described in this Section 5 shall comply with the
rules of Code Section 424(a), and in no event shall any adjustment be made which
would render any Incentive Stock Option granted

 

8

--------------------------------------------------------------------------------


 

hereunder to be disqualified as an incentive stock option for purposes of Code
Section 422. The Administrator’s determinations pursuant to this Section 5 shall
be final, binding and conclusive.

 

Section 6.                                          Eligibility.

 

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients.

 

Section 7.                                          Options.

 

(a)                                 General.  The Committee may, in its sole
discretion, grant Options to Participants. Solely with respect to Participants
who are Employees, the Committee may grant Incentive Stock Options, Nonqualified
Stock Options or a combination of both. With respect to all other Participants,
the Committee may grant only Nonqualified Stock Options. Each Participant who is
granted an Option shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, which Award Agreement shall specify whether the Option is
an Incentive Stock Option or a Nonqualified Stock Option and shall set forth,
among other things, the Exercise Price of the Option, the term of the Option and
provisions regarding exercisability of the Option granted thereunder. The
provisions of each Option need not be the same with respect to each Participant.
More than one Option may be granted to the same Participant and be outstanding
concurrently hereunder. Options granted under the Plan shall be subject to the
terms and conditions set forth in this Section 7 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable and set forth in the applicable Award
Agreement. The prospective recipient of an Option shall not have any rights with
respect to such Award, unless and until such recipient has received an Award
Agreement and, if required by the Administrator in the Award Agreement, executed
and delivered a fully executed copy thereof to the Company, within a period of
sixty (60) days (or such other period as the Administrator may specify) after
the award date.

 

(b)                                 Limits on Incentive Stock Options. If the
Administrator grants Incentive Stock Options, then to the extent that the
aggregate fair market value of Shares with respect to which Incentive Stock
Options are exercisable for the first time by any individual during any calendar
year (under all plans of the Company) exceeds $100,000, such Options will be
treated as Nonqualified Stock Options to the extent required by Code
Section 422.

 

(c)                                  Exercise Price.  The Exercise Price of
Shares purchasable under an Option shall be determined by the Administrator in
its sole discretion at the time of grant; provided, however, that (i) in no
event shall the Exercise Price of an Option be less than one hundred percent
(100%) of the Fair Market Value of the Common Stock on the date of grant, and
(ii) no Incentive Stock Option granted to a ten percent (10%) shareholder of the
Company’s Common Stock (within the meaning of Code Section 422(b)(6)) shall have
an Exercise Price per share less than one-hundred ten percent (110%) of the Fair
Market Value of a Share on such date.

 

(d)                                 Option Term.  The maximum term of each
Option shall be fixed by the Administrator, but in no event shall (i) an Option
be exercisable more than ten (10) years after the date such Option is granted,
and (ii) an Incentive Stock Option granted to a ten percent (10%) shareholder of
the Company’s Common Stock (within the meaning of Code Section 422(b)(6)) be
exercisable more than five (5) years after the date such Option is granted. Each
Option’s term is subject to earlier expiration pursuant to the applicable
provisions in the Plan and the Award Agreement. Notwithstanding the foregoing,
the Administrator shall have the authority to accelerate the exercisability of
any outstanding Option at such time and under such circumstances as the
Administrator, in its sole discretion, deems appropriate.

 

(e)                                  Exercisability.  Each Option shall be
exercisable at such time or times and subject to such terms and conditions,
including the attainment of pre-established Performance Goals, as shall be
determined by the Administrator in the applicable Award Agreement. The
Administrator may also provide that any Option shall be exercisable only in
installments, and the Administrator may waive such installment exercise
provisions at any time, in whole or in part, based on such factors as the
Administrator may determine in its sole discretion. Notwithstanding anything to
the contrary contained herein, an Option may not be exercised for a fraction of
a share. Notwithstanding any contrary provision herein, if, on the date an
outstanding Option would expire, the exercise of the Option, including by a “net
exercise” or “cashless” exercise, would violate applicable securities laws or
any insider trading

 

9

--------------------------------------------------------------------------------


 

policy maintained by the Company from time to time, the expiration date
applicable to the Option will be extended, except to the extent such extension
would violate Code Section 409A, to a date that is thirty (30) calendar days
after the date the exercise of the Option would no longer violate applicable
securities laws or any such insider trading policy.

 

(f)                                   Method of Exercise.  Options may be
exercised in whole or in part by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
in full of the aggregate Exercise Price of the Shares so purchased in cash or
its equivalent, as determined by the Administrator. As determined by the
Administrator, in its sole discretion, with respect to any Option or category of
Options, payment in whole or in part may also be made (i) by means of
consideration received under any cashless exercise procedure approved by the
Administrator (including the withholding of Shares otherwise issuable upon
exercise), (ii) in the form of unrestricted Shares already owned by the
Participant which have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Shares as to which such Option shall be
exercised, (iii) any other form of consideration approved by the Administrator
and permitted by applicable law or (iv) any combination of the foregoing. In
determining which methods a Participant may utilize to pay the Exercise Price,
the Administrator may consider such factors as it determines are appropriate;
provided, however, that with respect to Incentive Stock Options, all such
discretionary determinations shall be made by the Administrator at the time of
grant and specified in the Award Agreement.

 

(g)                                  Rights as Shareholder.  A Participant shall
have no rights to dividends or any other rights of a shareholder with respect to
the Shares subject to an Option until the Participant has given written notice
of the exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 15 of the Plan.

 

(h)                                 Termination of Employment or Service.

 

(i)                                     Unless the applicable Award Agreement
provides otherwise, in the event that the employment or service of a Participant
with the Company and all Affiliates thereof shall terminate for any reason other
than Cause, Retirement, Disability, or death, (A) Options granted to such
Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is ninety (90) days
after such termination, on which date they shall expire, and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination. The ninety (90) day period described in this Section 7(h)(i) shall
be extended to one (1) year after the date of such termination in the event of
the Participant’s death during such ninety (90) day period. Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

 

(ii)                                  Unless the applicable Award Agreement
provides otherwise, in the event that the employment or service of a Participant
with the Company and all Affiliates thereof shall terminate on account of
Retirement, Disability or the death of the Participant, (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the date that is one (1) year after
such termination, on which date they shall expire and (B) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination. Notwithstanding the foregoing, no Option shall be exercisable after
the expiration of its term.

 

(iii)                               In the event of the termination of a
Participant’s employment or service for Cause, all outstanding Options granted
to such Participant shall expire at the commencement of business on the date of
such termination.

 

(iv)                              For purposes of this Section 7(h), Options
that are not exercisable solely due to a blackout period shall be considered
exercisable.

 

(i)                                     Other Change in Employment Status.  An
Option may be affected, both with regard to vesting schedule and termination, by
leaves of absence, changes from full-time to part-time employment, partial
disability or other changes in the employment status or service of a
Participant, as evidenced in a Participant’s Award Agreement.

 

10

--------------------------------------------------------------------------------


 

(j)                                    Change in Control.  Notwithstanding
anything herein to the contrary, upon a Change in Control, all outstanding
Options shall be subject to Section 12 of the Plan.

 

Section 8.                                          Stock Appreciation Rights.

 

(a)                                 General.  Stock Appreciation Rights may be
granted either alone (“Free Standing Rights”) or in conjunction with all or part
of any Option granted under the Plan (“Related Rights”). Related Rights may be
granted either at or after the time of the grant of such Option. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Stock Appreciation Rights shall be made, the number of
Shares to be awarded, the price per Share, and all other conditions of Stock
Appreciation Rights. Notwithstanding the foregoing, no Related Right may be
granted for more Shares than are subject to the Option to which it relates and
any Stock Appreciation Right must be granted with an Exercise Price not less
than the Fair Market Value of Common Stock on the date of grant. The provisions
of Stock Appreciation Rights need not be the same with respect to each
Participant. Stock Appreciation Rights granted under the Plan shall be subject
to the following terms and conditions set forth in this Section 8 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable, as set forth in the
applicable Award Agreement.

 

(b)                                 Awards; Rights as Shareholder.  The
prospective recipient of a Stock Appreciation Right shall not have any rights
with respect to such Award, unless and until such recipient has received an
Award Agreement and, if required by the Administrator in the Award Agreement,
executed and delivered a fully executed copy thereof to the Company, within a
period of sixty (60) days (or such other period as the Administrator may
specify) after the award date. Participants who are granted Stock Appreciation
Rights shall have no rights as shareholders of the Company with respect to the
grant or exercise of such rights.

 

(c)                                  Exercisability.

 

(i)                                     Stock Appreciation Rights that are Free
Standing Rights shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Administrator in the
applicable Award Agreement.

 

(ii)                                  Stock Appreciation Rights that are Related
Rights shall be exercisable only at such time or times and to the extent that
the Options to which they relate shall be exercisable in accordance with the
provisions of Section 7 above and this Section 8 of the Plan.

 

(d)                                 Payment Upon Exercise.

 

(i)                                     Upon the exercise of a Free Standing
Right, the Participant shall be entitled to receive up to, but not more than,
that number of Shares, determined using the Fair Market Value, equal in value to
the excess of the Fair Market Value as of the date of exercise over the price
per share specified in the Free Standing Right multiplied by the number of
Shares in respect of which the Free Standing Right is being exercised.

 

(ii)                                  A Related Right may be exercised by a
Participant by surrendering the applicable portion of the related Option. Upon
such exercise and surrender, the Participant shall be entitled to receive up to,
but not more than, that number of Shares, determined using the Fair Market
Value, equal in value to the excess of the Fair Market Value as of the date of
exercise over the Exercise Price specified in the related Option multiplied by
the number of Shares in respect of which the Related Right is being exercised.
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the Related Rights have been so exercised.

 

(iii)                               Notwithstanding the foregoing, the
Administrator may determine to settle the exercise of a Stock Appreciation Right
in cash (or in any combination of Shares and cash).

 

11

--------------------------------------------------------------------------------


 

(e)                                  Termination of Employment or Service.

 

(i)                                     In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Free Standing Rights, such rights
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Administrator in the applicable Award
Agreement.

 

(ii)                                  In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Related Rights, such rights shall
be exercisable at such time or times and subject to such terms and conditions as
set forth in the related Options.

 

(f)                                   Term.

 

(i)                                     The term of each Free Standing Right
shall be fixed by the Administrator, but no Free Standing Right shall be
exercisable more than ten (10) years after the date such right is granted.

 

(ii)                                  The term of each Related Right shall be
the term of the Option to which it relates, but no Related Right shall be
exercisable more than ten (10) years after the date such right is granted.

 

(g)                                  Change in Control.  Notwithstanding
anything herein to the contrary, upon a Change in Control, all outstanding Stock
Appreciation Rights shall be subject to Section 12 of the Plan.

 

Section 9.                                          Restricted Shares.

 

(a)                                 General.  Restricted Shares may be issued
either alone or in addition to other Awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Restricted Shares shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Shares; the Restricted Period, if any, applicable to
Restricted Shares; the Performance Goals (if any) applicable to Restricted
Shares; and all other conditions of the Restricted Shares. If the restrictions,
Performance Goals and/or conditions established by the Administrator are not
attained, a Participant shall forfeit his or her Restricted Shares in accordance
with the terms of the grant. The provisions of the Restricted Shares need not be
the same with respect to each Participant.

 

(b)                                 Awards and Certificates.  The prospective
recipient of Restricted Shares shall not have any rights with respect to any
such Award, unless and until such recipient has received an Award Agreement and,
if required by the Administrator in the Award Agreement, executed and delivered
a fully executed copy thereof to the Company, within a period of sixty (60) days
(or such other period as the Administrator may specify) after the award date.
Except as otherwise provided in Section 9(c) of the Plan, (i) each Participant
who is granted an award of Restricted Shares may, in the Company’s sole
discretion, be issued a stock certificate in respect of such Restricted Shares;
and (ii) any such certificate so issued shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award.

 

The Company may require that the stock certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.

 

Notwithstanding anything in the Plan to the contrary, any Restricted Shares
(whether before or after any vesting conditions have been satisfied) may, in the
Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.

 

(c)                                  Restrictions and Conditions.  The
Restricted Shares granted pursuant to this Section 9 shall be subject to the
following restrictions and conditions and any additional restrictions or
conditions as determined by the Administrator at the time of grant or
thereafter:

 

12

--------------------------------------------------------------------------------


 

(i)                                     The Administrator may, in its sole
discretion, provide for the lapse of restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain Performance
Goals, the Participant’s termination of employment or service as a non-employee
Director or Consultant of the Company or an Affiliate thereof, or the
Participant’s death or Disability; provided, however, that with respect to any
Award that is intended to be “qualified performance-based compensation” under
Code Section 162(m), such discretion may not be exercised to the extent it would
cause such Award to fail to be “qualified performance-based compensation” under
Code Section 162(m).

 

(ii)                                  Except as provided in Section 16 of the
Plan or in the Award Agreement, the Participant shall generally have the rights
of a shareholder of the Company with respect to Restricted Shares during the
Restricted Period.  In the Administrator’s discretion and as provided in the
applicable Award Agreement, a Participant may be entitled to dividends or
dividend equivalents on an Award of Restricted Shares, which will be payable in
accordance with the terms of such grant as determined by the Administrator. 
Certificates for Shares of unrestricted Common Stock may, in the Company’s sole
discretion, be delivered to the Participant only after the Restricted Period has
expired without forfeiture in respect of such Restricted Shares, except as the
Administrator, in its sole discretion, shall otherwise determine.

 

(iii)                               The rights of Participants granted
Restricted Shares upon termination of employment or service as a non-employee
Director or Consultant of the Company or an Affiliate thereof terminates for any
reason during the Restricted Period shall be set forth in the Award Agreement.

 

(d)                                 Change in Control.  Notwithstanding anything
herein to the contrary, upon a Change in Control, all outstanding Restricted
Shares shall be subject to Section 12 of the Plan.

 

Section 10.                                   Restricted Stock Units.

 

(a)                                 General. Restricted Stock Units may be
issued either alone or in addition to other Awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Restricted Stock Units shall be made; the number of
Restricted Stock Units to be awarded; the Restricted Period, if any, applicable
to Restricted Stock Units; the Performance Goals (if any) applicable to
Restricted Stock Units; and all other conditions of the Restricted Stock Units.
If the restrictions, Performance Goals and/or conditions established by the
Administrator are not attained, a Participant shall forfeit his or her
Restricted Stock Units in accordance with the terms of the grant. The provisions
of Restricted Stock Units need not be the same with respect to each Participant.

 

(b)                                 Award Agreement.  The prospective recipient
of Restricted Stock Units shall not have any rights with respect to any such
Award, unless and until such recipient has received an Award Agreement and, if
required by the Administrator in the Award Agreement, executed and delivered a
fully executed copy thereof to the Company, within a period of sixty (60) days
(or such other period as the Administrator may specify) after the award date.

 

(c)                                  Restrictions and Conditions.  The
Restricted Stock Units granted pursuant to this Section 10 shall be subject to
the following restrictions and conditions and any additional restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Code Section 409A, thereafter:

 

(i)                                     The Administrator may, in its sole
discretion, provide for the lapse of restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain Performance
Goals, the Participant’s termination of employment or service as a non-employee
Director or Consultant of the Company or an Affiliate thereof, or the
Participant’s death or Disability; provided, however, that with respect to any
Award that is intended to be “qualified performance-based compensation” under
Code Section 162(m), such discretion may not be exercised to the extent it would
cause such Award to fail to be “qualified performance-based compensation” under
Code Section 162(m).

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Participants holding Restricted Stock
Units shall have no voting rights. A Restricted Stock Unit may, at the
Administrator’s discretion, carry with it a right to dividend equivalents. Such
right would entitle the holder to be credited with an amount equal to all cash
dividends paid on one Share while the Restricted Stock Unit is outstanding. The
Administrator, in its discretion, may grant dividend equivalents from the date
of grant or only after a Restricted Stock Unit is vested.

 

(iii)                               The rights of Participants granted
Restricted Stock Units upon termination of employment or service as a
non-employee Director or Consultant of the Company or an Affiliate thereof
terminates for any reason during the Restricted Period shall be set forth in the
Award Agreement.

 

(d)                                 Settlement of Restricted Stock Units.
Settlement of vested Restricted Stock Units shall be made to Participants in the
form of Shares, unless the Administrator, in its sole discretion, provides for
the payment of the Restricted Stock Units in cash (or partly in cash and partly
in Shares) equal to the value of the Shares that would otherwise be distributed
to the Participant.

 

(e)                                  Change in Control.  Notwithstanding
anything herein to the contrary, upon a Change in Control, all outstanding
Restricted Stock Units shall be subject to Section 12 of the Plan.

 

Section 11.                                   Other Share-Based or Cash-Based
Awards.

 

(a)                                 The Administrator is authorized to grant
Awards to Participants in the form of Other Share-Based Awards or Other
Cash-Based Awards, as deemed by the Administrator to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement. The Administrator
shall determine the terms and conditions of such Awards, consistent with the
terms of the Plan, at the date of grant or thereafter, including any Performance
Goals and performance periods. Common Stock or other securities or property
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 11 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation,
Shares, other Awards, notes or other property, as the Administrator shall
determine, subject to any required corporate action.

 

(b)                                 With respect to Awards that are intended to
be “qualified performance-based compensation” under Code Section 162(m), no
payment shall be made to a Participant that is or is likely to become a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish other rules applicable to such
Other Share-Based Awards and the Other Cash-Based Awards; provided, however,
that such rules shall be in compliance with Code Section 162(m).

 

(c)                                  The prospective recipient of an Other
Share-Based Award or Other Cash-Based Award shall not have any rights with
respect to such Award, unless and until such recipient has received an Award
Agreement and, if required by the Administrator in the Award Agreement, executed
and delivered a fully executed copy thereof to the Company, within a period of
sixty (60) days (or such other period as the Administrator may specify) after
the award date.

 

(d)                                 Notwithstanding anything herein to the
contrary, upon a Change in Control, all outstanding Other Share-Based Awards and
Other Cash-Based Awards shall be subject to Section 12 of the Plan.

 

Section 12.                                   Change in Control.

 

The Administrator may provide in the applicable Award Agreement that an Award
will vest on an accelerated basis upon the Participant’s termination of
employment or service in connection with a Change in Control or upon the
occurrence of any other event that the Administrator may set forth in the Award
Agreement. If the Company is a party to an agreement that is reasonably likely
to result in a Change in Control, such agreement may provide for: (i) the
continuation of any Options and Stock Appreciation Rights by the Company, if the
Company is the surviving corporation; (ii) the assumption of any Options and
Stock Appreciation Rights by the surviving corporation or its parent or
subsidiary; (iii) the substitution by the surviving corporation or its parent or
subsidiary of equivalent awards for any Options and Stock Appreciation Rights,
provided, however, that any such substitution with respect to Options and Stock
Appreciation Rights shall occur in accordance with the requirements

 

14

--------------------------------------------------------------------------------


 

of Code Section 409A; or (iv) settlement of any Options and Stock Appreciation
Rights for the Change in Control Price (less, to the extent applicable, the per
share exercise or grant price), or, if the per share exercise or grant price
equals or exceeds the Change in Control Price, such Options and Stock
Appreciation Rights shall terminate and be canceled. To the extent that
Restricted Shares, Restricted Stock Units or other Awards settle in Shares in
accordance with their terms upon a Change in Control, such Shares shall be
entitled to receive as a result of the Change in Control transaction the same
consideration as the Shares held by shareholders of the Company as a result of
the Change in Control transaction. For purposes of this Section 12, “Change in
Control Price” shall mean the Fair Market Value of a Share upon a Change in
Control. To the extent that the consideration paid in any such Change in Control
transaction consists all or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration
shall be determined in good faith by the Administrator.

 

Section 13.                                   Amendment and Termination.

 

(a)                           The Board or the Committee may amend, alter or
terminate the Plan, but no amendment, alteration, or termination shall be made
that would impair the rights of a Participant under any Award theretofore
granted without such Participant’s consent. Shareholder approval shall not be
required to amend the Plan, including, but not limited to, the following items,
subject to any regulatory approvals, including, where required, the approval of
the Toronto Stock Exchange:

 

(i)                                     Amendments of a “housekeeping” nature;

 

(ii)                                  A change to the vesting provisions of any
Awards;

 

(iii)                               A change to the termination provisions of
any Award that does not entail an extension beyond the original term of the
Award; and

 

(iv)                              Amendments to the provisions relating to a
Change of Control.

 

(b)                           Notwithstanding the foregoing, approval of the
Company’s shareholders shall be obtained to increase the aggregate Share limit
and annual Award limits described in Section 4 and for any amendment that would
require such approval in order to satisfy the requirements of Code
Section 162(m), any rules of the stock exchange on which the Common Stock is
traded or other applicable law.  Without limiting the generality of the
foregoing, if and for so long as the Company is listed on the Toronto Stock
Exchange, the following may not be amended without shareholder approval in
accordance with the TSX Company Manual:

 

(i)                                     An increase in the number of Shares
reserved for issuance pursuant to the Plan as set out in Section 4(a);

 

(ii)                                  Except as provided in Section 5, a
modification of any outstanding Option or Stock Appreciation Right so as to
specify a lower Exercise Price or grant price (or a cancellation of an Option or
Stock Appreciation Right and substitution of it for an Option or Stock
Appreciation Right with a lower Exercise Price or grant price);

 

(iii)                               Except as provided in Section 5, a
cancellation of an outstanding Option or Stock Appreciation Right whose Exercise
Price or grant price is equal to or greater than the current Fair Market Value
of a Share and substitution of it for another Award or cash payment;

 

(iv)                              An extension of the maximum term of any Award
made under the Plan;

 

(v)                                 An increase in the number of Shares that may
be issued to Insiders under the above restriction contained in Section 4(c); or

 

(vi)                              An amendment to this Section 13(a) to amend or
delete any of the foregoing items or grant additional powers to the Board to
amend the Plan or entitlements without shareholder approval.

 

15

--------------------------------------------------------------------------------


 

(c)                            Subject to the terms and conditions of the Plan,
the Administrator may modify, extend or renew outstanding Awards under the Plan,
or accept the surrender of outstanding Awards (to the extent not already
exercised) and grant new Awards in substitution of them (to the extent not
already exercised).

 

(d)                           Notwithstanding the foregoing, no alteration,
modification or termination of an Award will, without the prior written consent
of the Participant, adversely alter or impair any rights or obligations under
any Award already granted under the Plan.

 

Section 14.                                   Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 15.                                   Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal,
state and/or local income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind, domestic or foreign, required by law or regulation to
be withheld with respect to the Award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant.
Whenever cash is to be paid pursuant to an Award granted hereunder, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto. Whenever
Shares are to be delivered pursuant to an Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any related federal, state and local taxes, domestic or
foreign, to be withheld and applied to the tax obligations. With the approval of
the Administrator, a Participant may satisfy the foregoing requirement by
electing to have the Company withhold from delivery of Shares or by delivering
already owned unrestricted shares of Common Stock, in each case, having a value
equal to the amount required to be withheld or such other greater amount up to
the maximum statutory rate under applicable law, as applicable to such
Participant, if such other greater amount would not result in adverse financial
accounting treatment, as determined by the Administrator (including in
connection with the effectiveness of FASB Accounting Standards Update 2016-09).
Fractional share amounts shall be settled in cash. Such an election may be made
with respect to all or any portion of the Shares to be delivered pursuant to an
Award. The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by law, to satisfy its withholding obligation
with respect to any Option or other Award.

 

Section 16.                                   Non-United States Employees.

 

Without amending the Plan, the Administrator may grant Awards to eligible
persons residing in non-United States jurisdictions on such terms and conditions
different from those specified in the Plan, including the terms of any award
agreement or plan, adopted by the Company or any Subsidiary thereof to comply
with, or take advantage of favorable tax or other treatment available under, the
laws of any non-United States jurisdiction, as may in the judgment of the
Administrator be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes the Administrator may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.

 

Section 17.                                   Transfer of Awards.

 

No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof in violation of the provisions of the Plan or an Award
Agreement will be valid, except with the prior written consent of the
Administrator, which consent may be granted or withheld in the sole discretion
of the Administrator. Any purported

 

16

--------------------------------------------------------------------------------


 

Transfer of an Award or any economic benefit or interest therein in violation of
the Plan or an Award Agreement shall be null and void ab initio, and shall not
create any obligation or liability of the Company, and any person purportedly
acquiring any Award or any economic benefit or interest therein transferred in
violation of the Plan or an Award Agreement shall not be entitled to be
recognized as a holder of such Shares. Unless otherwise determined by the
Administrator in accordance with the provisions of the immediately preceding
sentence, an Option may be exercised, during the lifetime of the Participant,
only by the Participant or, during any period during which the Participant is
under a legal disability, by the Participant’s guardian or legal representative.

 

Section 18.                                   Continued Employment.

 

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or an Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or an Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

 

Section 19.                                   Effective Date and Approval Date.

 

The Plan originally became effective on October 8, 2015, the date of the
effectiveness of the registration statement for the Company’s Initial Public
Offering (the “Original Effective Date”). The Plan, as amended and restated, is
effective as of September 25, 2017, the date of its adoption by the Board (the
“Effective Date”), subject to approval by the Company’s shareholders. The Plan
will be unlimited in duration and, in the event of Plan termination, will remain
in effect as long as any Shares awarded under it are outstanding and not fully
vested; provided, however, that no Awards will be made under the Plan on or
after the tenth anniversary of Effective Date. No Option that is intended to be
an Incentive Stock Option may be granted under the Plan until the Approval Date.
If the Approval Date does not occur within twelve (12) months after the
Effective Date, then no Options that are intended to be Incentive Stock Options
may be granted under the Plan.

 

Section 20.                                   Code Section 409A.

 

The intent of the parties is that payments and benefits under the Plan comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and be administered to
be in compliance therewith. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Code Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant’s termination of employment shall instead
be paid on the first business day after the date that is six (6) months
following the Participant’s separation from service (or upon the Participant’s
death, if earlier). In addition, for purposes of the Plan, each amount to be
paid or benefit to be provided to the Participant pursuant to the Plan, which
constitute deferred compensation subject to Code Section 409A, shall be
construed as a separate identified payment for purposes of Code Section 409A.
Nothing contained in the Plan or an Award Agreement shall be construed as a
guarantee of any particular tax effect with respect to an Award. The Company
does not guarantee that any Awards provided under the Plan will satisfy the
provisions of Code Section 409A, and in no event will the Company be liable for
any or all portion of any taxes, penalties, interest or other expenses that may
be incurred by a Participant on account of any non-compliance with Code
Section 409A.

 

Section 21.                                   Code Section 162(m).

 

The Committee may not delegate its authority to establish Performance Goals,
certify performance against the Performance Goals or take other actions with
respect to Awards that are intended to be “qualified performance-based
compensation” under Code Section 162(m). Performance Goals with respect to such
Awards shall be established in writing before the earlier of (a) the ninetieth
(90th) day of the performance period or (b) the date that twenty-five percent
(25%) of the performance period has elapsed. The payment of Awards under the
Plan that are subject to the achievement of Performance Goals (including any
prorated Awards) shall occur no later than March 15 of the calendar year
following the year in which the performance period ends. With respect to Awards
intended to be “qualified performance-based compensation” under Code
Section 162(m), (i) the Committee shall not

 

17

--------------------------------------------------------------------------------


 

have the discretion to pay in excess of the amount earned based on the
attainment of the Performance Goals as certified by the Committee and (ii) in
determining the amount of the Award earned based on the attainment of the
Performance Goals, the Committee may, in its sole discretion, eliminate or
reduce the size of such Award in a manner consistent with Code Section 162(m) to
the extent the Committee determines that such elimination or reduction is
appropriate.

 

Section 22.                                   Erroneously Awarded Compensation.

 

The Plan and all Awards issued hereunder shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.

 

Section 23.                                   Governing Law and Forum.

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state. Except as may otherwise be provided in an Award Agreement, the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (otherwise relating to) the Plan or an Award thereunder shall be
exclusively in the courts in the State of Colorado, County of Arapahoe or
Denver, including the federal courts located therein (should federal
jurisdiction exist). The Company and all Participants and beneficiaries hereby
submit and consent to said jurisdiction and venue.

 

18

--------------------------------------------------------------------------------